UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
UNITED STATES OF AMERICA,
-against- 19 Cr. 720 (CM)
JONATHON SKOLNICK,
Defendant.
X

 

ORDER DIRECTING THAT PRISONER BE PRODUCED FOR
EMERGENCY PHONE CALL

McMahon, J.:

For the reasons set forth in the attached letter from Avram C. Moskowitz, counsel for

defendant Jonathon Skolnick, it is hereby

ORDERED, that the Warden at the Metropolitan Correctional Center (MCC) or her
designee arrange to advise defendant Jonathon Skolnick of the death of his father; and it is further

ORDERED that the Warden or her designee arrange for a telephone call between defendant
and his brother, Daniel Skolnick, in light of the death of their father; and it is further

ORDERED that Avram C. Moskowitz provide the necessary contact information to Nicole
McFarland, Esq., counsel at the MCC so that said call can be arranged; and it is further

week. :

\
Dated: April 3, 2020 j

re
Co)

A_X

ORDERED that defendant Skolnick have a legal call with his attorney within the next
; a

aA

 

Chief Judge

 
